      Case 8:19-cv-00475-WFJ-SPF Document 51 Filed 06/05/19 Page 1 of 2 PageID 486



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

                                      CLERK’S MINUTES

 CASE NO.: 8:19-cv-475-T-02SPF                               DATE:     June 5, 2019

 HONORABLE WILLIAM F. JUNG

 ALVA JOHNSON                                                PLAINTIFF COUNSEL
                                                             Janet R. Varnell
         Plaintiff,                                          Hassan A. Zavareei
                                                             Katherine M. Aizpuru
 v.                                                          Karla Gilbride

 DONALD J. TRUMP, et al.,
                                                             DEFENDANTS COUNSEL
         Defendants.                                         Charles J. Harder
                                                             Tracey K. Jaensch
                                                             Dawn Siler-Nixon
 COURT REPORTER: Nikki Peters                                DEPUTY             Shameeka
                                                             CLERK:             Olden
                                                             COURTROOM:         15B
 TIME: 8:54 AM – 10:52 AM
 TOTAL: 1 hour, 58 minutes


PROCEEDINGS: STATUS CONFERENCE and MOTION Hearing re MOTION to Strike
Portions of Plaintiff’s Complaint [30]; and MOTION to Dismiss Plaintiff’s Complaint [32]

Court called to order.

Counsel should contact the courtroom deputy if electronic device orders are needed for their
clients in the future.

Unless the parties desire otherwise, the Court will address the Motion to Certify Class after the
pleadings are at rest.

The parties are permitted to appear by telephone for hearings.

The Court heard argument from Mr. Harder regarding the Motion to Strike and argument from
Ms. Jaensch on the Motion to Dismiss. Response by Mr. Zavareei. Follow-up by Mr. Harder, Ms.
Jaensch, and Mr. Zavareei.

The Court took the motions under advisement and will enter an order by 6/14/2019.
   Case 8:19-cv-00475-WFJ-SPF Document 51 Filed 06/05/19 Page 2 of 2 PageID 487



A Case Management Scheduling Order will be entered after an order on the Motion to Strike
and Motion to Dismiss is entered.

Defendant should file a motion for a protective order as to the President’s participation in
discovery no later than 7/10/2019. Plaintiff should file a reply.
